JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED and ADJUDGED that the judgment of the district court be affirmed. By not raising the objection before the jury retired to consider its verdict, appellant Alicia Davis did not preserve for appeal the issue of whether the district court committed a reversible error in its jury instruction according to Fed. R. Civ. P. 51. See Graham v. Davis, 880 F.2d 1414, 1419-20 (D.C.Cir.1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. R. 41.